Exhibit 10.154

GUARANTY

This GUARANTY (the “Guaranty”), dated as of April 9th, 2015, made by PennyMac
Mortgage Investment Trust, a corporation with principal offices at 6101 Condor
Drive, Moorpark, CA 93021 ( “Guarantor”) is made in favor of Federal Home Loan
Bank of Des Moines ( “Beneficiary”).

RECITALS

WHEREAS, Guarantor is the indirect beneficial owner of all of the issued and
outstanding membership interests of PMT Insurance, LLC, a Missouri limited
liability company (“Member”);

WHEREAS, (a) Member and Beneficiary have entered into that certain Advances,
Pledge and Security Agreement dated as of the date hereof (the “APSA”), and
(b) one or more Affiliates (as defined below) of Guarantor may in the future
execute an Affiliate Collateral Pledge and Security Agreement with Beneficiary
(an “Affiliate Pledge Agreement”), pursuant to which (x) with respect to the
APSA, Member may from time to time borrow money and obtain other products from
Beneficiary and (y) with respect to the Affiliate Pledge Agreement, such
Affiliate(s) may pledge and deliver to Beneficiary certain property as
collateral to secure Member’s obligations to Beneficiary under the APSA; and

WHEREAS, for the purpose of inducing Beneficiary to lend money, advance credit
and extend all other rights of membership in Beneficiary to Member, Guarantor is
delivering this Guaranty to Beneficiary. Capitalized terms used herein and not
otherwise defined herein (including in Section 17 hereof) shall have the
meanings assigned to them in the APSA. The APSA, the Affiliate Pledge Agreement
and any other documents and agreements made, delivered or given in connection
therewith are sometimes collectively referred to herein as the “Agreements.”

NOW THEREFORE, in furtherance of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor agrees as follows:

1. Guaranty. Guarantor hereby irrevocably and unconditionally guarantees the
prompt and complete payment and performance by Member of any and all existing
and future indebtedness and liability of every kind, nature and character from
Member to Beneficiary, howsoever and whensoever created or arising or evidenced
or acquired, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (the “Payment
Obligations”). In addition, Guarantor hereby irrevocably and unconditionally
guarantees the prompt and complete performance by any Affiliate of Guarantor (an
“Affiliate Pledgor”) that may in the future execute an Affiliate Pledge
Agreement of all of its and their duties, responsibilities and obligations owed
to Beneficiary under such Affiliate Pledge Agreement (the “Performance
Obligations” and, together with the Payment Obligations, the “Guaranteed
Obligations”). For purposes of this Guaranty, “Affiliate” means any direct or
indirect subsidiary of Guarantor.

 

1



--------------------------------------------------------------------------------

2. Guaranty Absolute and Unconditional. Guarantor hereby agrees that its
obligations hereunder shall be absolute, irrevocable and unconditional and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a) any failure to enforce the provisions of the Agreements, including without
limitation, any lack of action to demand or obtain any amount in respect of the
Guaranteed Obligations from Member or the Affiliate Pledgor(s), the absence of
any event of default under any of the Agreements, the obtaining of, or the
failure to obtain, any judgment against Member or the Affiliate Pledgor(s), or
any attempt, or failure to attempt, to enforce any such judgment (and
Beneficiary shall be under no obligation whatsoever to proceed against Member or
the Affiliate Pledgor(s) before proceeding against Guarantor hereunder);

(b) any waiver, modification or consent to, departure from, or amendment of the
Agreements;

(c) the invalidity, illegality or unenforceability of the Agreements on any
ground whatsoever, including without limitation any defect in or want of powers
of Member or the Affiliate Pledgor(s) or irregular exercise thereof, any lack of
authority by any person purporting to act on behalf of Member or the Affiliate
Pledgor(s), any order of any governmental entity purporting to reduce, amend or
restructure any of the Guaranteed Obligations or any legal or other limitation,
disability or incapacity, or any change in the constituting documents of or the
bankruptcy, liquidation or insolvency of Member or the Affiliate Pledgor(s);

(d) any change in the corporate existence, structure or ownership of Member, the
Affiliate Pledgor(s) or Guarantor;

(e) any stay, injunction or other prohibition (whether as a result of the
insolvency, bankruptcy or reorganization of Member or the Affiliate Pledgor(s)
or otherwise) that may delay or prevent any payment (or any declaration that
payment is due) or delivery by Member or the Affiliate Pledgor(s), as the case
may be; or

(f) any other circumstances that may otherwise constitute a defense available to
Member or the Affiliate Pledgor(s) or a legal or equitable discharge of a surety
or guarantor.

3. Waiver by Guarantor. Guarantor hereby waives notice of acceptance of this
Guaranty, diligence, promptness, acceleration, presentment, demand of payment,
filing of claims with a court in the event of merger or bankruptcy of Member or
the Affiliate Pledgor(s), any right or requirement to proceed first against
Member or the Affiliate Pledgor(s), any protest or notice with respect to the
Agreements or the obligations created or evidenced thereby and all demands
whatsoever, any exchange, sale or surrender of, or realization on, any other
guaranty or any collateral, and any and all other notices and demands
whatsoever. Subject to Section 4, this Guaranty shall remain in full force and
effect until the Payment Obligations are paid in full, notwithstanding that from
time to time Member or the Affiliate Pledgor(s) may be free from any Guaranteed
Obligations (the “Term”).

4. Reinstatement in Certain Instances. Guarantor further agrees that if any
payment or delivery of any of the Guaranteed Obligations is subsequently
rescinded or is

 

2



--------------------------------------------------------------------------------

subsequently recovered from or repaid by the recipient thereof, in whole or in
part, in any bankruptcy, reorganization, insolvency or similar proceedings
instituted by or against Member, or otherwise, Guarantor’s obligations hereunder
with respect to such Guaranteed Obligation shall be reinstated at such time to
the same extent as though the payment or delivery so recovered or repaid had not
been originally made.

5. Consents and Renewals. Guarantor agrees that Beneficiary, may at any time and
from time to time, either before or after the maturity thereof, without notice
to or further consent of Guarantor, extend the time of payment of, exchange or
surrender any collateral for, or renew any of the Guaranteed Obligations, and
may also make any agreement with Member or with any other party to or person
liable on any of the Guaranteed Obligations, or interested therein, for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between Beneficiary and Member or any such other party or person, without in any
way impairing or affecting this Guaranty. Guarantor agrees that Beneficiary may
resort to Guarantor for payment or performance of any of the Guaranteed
Obligations, whether or not Beneficiary shall have resorted to any collateral
security, or shall have proceeded against any other obligor principally or
secondarily obligated with respect to any of the Guaranteed Obligations.

6. Representations and Warranties. Guarantor hereby represents and warrants to
Beneficiary (which representations and warranties shall survive the delivery of
this Guaranty) that:

(a) Guarantor (i) is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the State of Maryland; (ii) has
full power and authority to own its properties and assets and to carry on its
business as now being conducted and as presently contemplated; and (iii) has
full power and authority to execute, deliver and perform its obligations under
this Guaranty.

(b) The execution, delivery and performance by Guarantor of its obligations
under this Guaranty will not (i) violate or conflict with (A) any provision of
law, order, judgment or decree of any court or other agency or government,
(B) any provision of its charter, bylaws, or other organizational documents, or
(C) any indenture, agreement or other instrument to which Guarantor is a party
or is bound; (ii) result in a breach of, or constitute (with due notice or lapse
of time or both) a default under any contractual provision to which it is bound;
or (iii) result in the creation or imposition of any lien, charge or encumbrance
of any nature whatsoever upon any of the property or assets of Guarantor
pursuant to any indenture, agreement or instrument.

(c) Guarantor is not required to obtain any consent, approval or authorization
from or to file any declaration or statement with, any governmental
instrumentality or other agency, or any other person or entity, in connection
with or as a condition to the execution, delivery or performance of this
Guaranty other than such as have already been obtained and are in full force and
effect.

(d) There are no actions, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency, including any
arbitration board or tribunal, now pending, or to the knowledge of Guarantor,
threatened (i) that is likely to

 

3



--------------------------------------------------------------------------------

affect the validity or enforceability of this Guaranty or Guarantor’s ability to
perform its obligations hereunder; or (ii) against or affecting Guarantor or any
of its subsidiaries which, if adversely determined, individually or in the
aggregate, would cause a Material Adverse Event with respect to Guarantor,
Member or Initial Affiliate Pledgor.

(e) As of the date hereof, (i) Guarantor is solvent and Guarantor’s obligations
hereunder will not render Guarantor insolvent; (ii) Guarantor is able to pay its
debts as they become due and has sufficient capital to carry on its business;
(iii) Guarantor is not contemplating filing a petition under any state or
federal bankruptcy law or liquidating all or a major portion of its property;
and (iv) Guarantor has no knowledge of any person contemplating the filing of
such petition against it.

(f) All financial statements of Guarantor submitted to Beneficiary have been
prepared in accordance with sound accounting practices and generally accepted
accounting principles in the United States (“GAAP”) on a basis, except as
otherwise noted therein, consistent with the previous fiscal year and present
fairly the financial condition of Guarantor and the results of the operations
for Guarantor as of such date and for the periods indicated. Since the date of
the most recent financial statements submitted by Guarantor to Beneficiary,
there has been no change in the financial condition or in the assets or
liabilities of Guarantor that constitutes a Material Adverse Event.

7. Covenants and Agreements.

(a) Financial and Other Reporting. Throughout the Term of this Guaranty,
Guarantor shall maintain a standard and modern system of accounting in
accordance with GAAP and will furnish to Beneficiary and its duly authorized
representatives such information respecting its business and financial condition
as Beneficiary may reasonably request; and without any request, will furnish to
Beneficiary:

(1) monthly, as soon as available and in any event within 45 days after the
close of each calendar month, a copy of the consolidated and consolidating
balance sheets of Guarantor as of the last day of such month and the
consolidated statements of operations of Guarantor for the month and for the
fiscal year to date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and the period in the
previous fiscal year prepared by Guarantor in accordance with GAAP and certified
by the Chief Financial Officer of Guarantor or other officers of Guarantor
acceptable to Beneficiary; provided, however, that if Guarantor does not in the
ordinary course of business prepare any of such monthly financial statements in
accordance with GAAP, such non-GAAP financial statements shall be accompanied
with a brief explanation of any departures from GAAP;

(2) as soon as available, and in any event within 120 days after the close of
each fiscal year of Guarantor, a copy of the consolidated balance sheet of
Guarantor as of the close of such fiscal year and the consolidated statements of
operations, stockholder’s equity and cash flows of Guarantor for such period
then ended, and accompanying notes thereto, all in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion thereon of a firm of independent public accountants
registered

 

4



--------------------------------------------------------------------------------

with the Public Accounting Oversight Board, selected by Guarantor and
satisfactory to Beneficiary, to the effect that the financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the financial condition of Guarantor as of the close of such fiscal year and the
results of operations and cash flows for the fiscal year then ended and that an
examination of such accounts in connection with such financial statements has
been made in accordance with generally accepted auditing standards and,
accordingly, such examination included such tests of the accounting records and
such other auditing procedures as were considered necessary in the
circumstances;

(3) as soon as available and in any event within the applicable time period
specified on Exhibit A hereto, the additional information regarding Guarantor
described on Exhibit A hereto, which Beneficiary may update from time to time
upon providing reasonable prior notice to Guarantor;

(4) promptly after knowledge thereof shall have come to the attention of any
responsible officer of Guarantor, written notice of (i) any threatened or
pending litigation or governmental proceeding which, if adversely determined,
would cause a Material Adverse Event with respect to Guarantor, Member or any
Affiliate Pledgor, and (ii) the occurrence of any event that would have the
effect of rendering as untrue any of the representations and warranties
contained in Section 6 of this Guaranty;

(5) promptly after receipt thereof, any written reports, management letters or
other detailed information contained in writing concerning significant aspects
of Guarantor’s operations and financial affairs given to it by its independent
public accountants;

(6) immediately upon receipt thereof, copies of interim and supplemental reports
if any, submitted to Guarantor by independent accountants in connection with any
interim audit or review of the books of Guarantor; and

(7) with reasonable promptness, such other data and information relating to
business, operations, affairs, financial condition, assets or properties of
Guarantor or relating to the ability of Guarantor to perform its obligations
hereunder as from time to time may be reasonably requested by Beneficiary.

(b) Other Credit Defaults. In addition to the information to be provided by
Guarantor under Section 7(a) above, Guarantor shall provide prompt written
notice to Beneficiary of any payment default by Guarantor under any other note,
indenture, undertaking or agreement for the borrowing of money by Guarantor, to
the extent that such default has not been cured by Guarantor, or waived by such
creditor, within ten (10) business days of the occurrence of such default.

8. Subrogation. Guarantor will not exercise any rights that it may acquire by
way of subrogation until all of the Guaranteed Obligations to Beneficiary have
been paid in full. If any amount is paid to Guarantor in violation of the
preceding sentence, such amount shall be held for the benefit of Beneficiary and
shall then be paid to Beneficiary to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured. Subject to the foregoing, upon
payment of all the Guaranteed Obligations, Guarantor shall be subrogated to the
rights of Beneficiary against Member and Beneficiary agrees to take at
Guarantor’s expense such steps as Guarantor may reasonably request to implement
such subrogation.

 

5



--------------------------------------------------------------------------------

9. No Set-off or Counterclaim by Guarantor; Taxes. All payments and deliveries
under this Guaranty shall be made by Guarantor in U.S. Dollars and without
set-off, counterclaim or deduction or withholding for any tax. If Guarantor is
required by law to deduct or withhold any taxes, Guarantor shall pay to
Beneficiary such additional amounts as necessary to ensure that the amount
received by Beneficiary equals the full amount Beneficiary would have received
had no such deduction or withholding been required. Guarantor agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Guaranty or the Guaranteed Obligations. Without prejudice to the survival
of any other agreement contained herein, Guarantor’s agreements and obligations
contained in this paragraph shall survive the payment in full of the obligations
and any termination of this Guaranty.

10. Expenses of Enforcement. Guarantor further agrees to pay on demand all
reasonable and necessary out-of-pocket costs and expenses, including reasonable
attorneys’ fees that may be incurred by Beneficiary in any effort to collect or
enforce any provision of this Guaranty.

11. Cumulative Rights. No failure on the part of Beneficiary to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by Beneficiary of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power. Each and every right, remedy and power hereby granted to
Beneficiary or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Beneficiary from time to time.

12. Governing Law; Submission to Jurisdiction. THIS GUARANTY AND, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ALL MATTERS ARISING OUT OF OR RELATING IN
ANY WAY TO THIS GUARANTY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF IOWA. With respect to any suit, action or
proceedings relating to this Guaranty (“Proceedings”), Guarantor irrevocably:
(a) submits to the exclusive jurisdiction of the courts of the State of Iowa
located in Polk County, Iowa and, if applicable, the United States District
Court for the Southern District of Iowa; and (b) waives any objection that it
may have at any time to the laying of venue of any Proceedings brought in any
such court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings that such court does not have any jurisdiction over Guarantor.
Nothing in this Guaranty precludes Beneficiary from bringing Proceedings in any
other jurisdiction in order to enforce any judgment obtained in any Proceedings
referred to in the preceding sentence.

13. Service of Process and Notice. (a) Guarantor irrevocably appoints the
Process Agent specified below to receive, for it and on its behalf, service of
process in any Proceedings.

 

6



--------------------------------------------------------------------------------

Address:          351 West Camden Street, Baltimore, MD, 21201

Attention:        The Corporation Trust Incorporated

Upon request, Guarantor agrees to provide written evidence of such appointment
and renewal to Beneficiary. Nothing in this Guaranty will affect the right of
Beneficiary to serve process in any other manner permitted by law.

Guarantor agrees that service upon itself or this Process Agent by registered
first class mail or air courier constitutes effective service as if personally
served pursuant to applicable service of process rules under the Iowa Rules of
Civil Procedure. Guarantor waives any right to contest the effectiveness of the
service if done in accordance with this Section 13(a).

(b) Any other notices to Guarantor shall be in writing and sent by hand
delivery, by certified or registered mail, by expedited or postal delivery
service to the address set forth in this Section 13, or by facsimile or email if
also sent by one of the foregoing delivery methods. Any of the foregoing
communications shall be effective when delivered if delivered on a Business Day
between the hours of 8:00 a.m. – 5:00 p.m. Central Time or on the next Business
Day if delivered outside normal hours or not delivered on a Business Day.

14. Waiver of Jury Trial. Guarantor waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Guaranty.

15. Successor and Assigns. This Guaranty shall continue in full force and effect
and be binding upon Guarantor and the successors and permitted assigns of
Guarantor until all of the Guaranteed Obligations have been satisfied in full;
provided, however, that Guarantor may not assign or otherwise transfer this
Guaranty or any obligations hereunder without the prior written consent of
Beneficiary and any such assignment or transfer without such consent shall be
void. Beneficiary may assign this Guaranty or any rights or powers hereunder,
with any or all of the underlying liabilities or obligations, the payment of
which is guaranteed hereunder.

16. Entire Agreement; Amendments and Waivers. This Guaranty supersedes any prior
negotiations, discussions, communications or agreements between Beneficiary and
Guarantor and constitutes the entire agreement between Beneficiary and Guarantor
with respect to the subject matter of this Guaranty. No provision of this
Guaranty may be amended, modified or waived without the prior written consent of
Beneficiary.

17. Definitions. To the extent not otherwise defined in this Guaranty or in the
Agreements, the following capitalized terms used in this Guaranty shall have the
meanings set forth below:

(a) “Material Adverse Event” shall mean an action, omission, occurrence,
circumstance or event that results in or causes, or could reasonably be expected
to result in or cause, a material adverse change in any of (a) the condition
(financial or otherwise) of a party taken as a whole; (b) the ability of a
party, taken as a whole, to perform its payment or performance obligations under
this Guaranty, as applicable; or (c) the validity or enforceability of this
Guaranty.

 

7



--------------------------------------------------------------------------------

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by one of
its duly authorized representatives or officers as of the date first set forth
above.

 

GUARANTOR By:  

/s/ Anne McCallion

Name:   Anne McCallion Title:   Chief Financial Officer

[FHLB Guaranty]



--------------------------------------------------------------------------------

Exhibit A

Additional Guarantor Information Deliveries

Monthly Information – Guarantor shall provide the following information to the
Beneficiary within 45 days of the last day of each calendar month:

 

•   Price to book percentage

 

•   Unpledged assets to total assets percentage

 

•   Weighted average maturity of repurchase agreements

 

•   Number of repurchase agreement counterparties

 

•   New lending facilities / indebtedness

Quarterly Information – Guarantor shall provide the following information to the
Beneficiary within 45 days of the last day of Guarantor’s fiscal quarter:

 

•   Results of quarterly REIT “Asset Test”

 

•   Results of quarterly REIT “Distribution Test”

Annual Information – Guarantor shall provide the following information to the
Beneficiary within 90 days of the last day of Guarantor’s fiscal year:

 

•   Results of annual REIT “Income Test”

 

•   Results of annual REIT “Asset Ownership Limitations Test”

 

•   Results of annual REIT “Organizational Test”